Opinion by
Me. Justice Mestbezat,
In Sloat v. Royal Insurance Co., 49 Pa. 14, decided by this court in 1865, the definition of “ double insurance” is stated by Read, J., as follows : “ Double insurance takes place when the assured makes two or more insurances on the same subject, the same risk, and the same interest. If there be double insurance, either simultaneously or by successive policies, in which priority of insurance is not provided for, all are insurers, and liable pro rata. All the policies are considered as making but one policy, and, therefore, any one insurer who pays more than his proportion, may claim a contribution from others who are liable. Fire policies usually contain express and exact provisions on this subject.” It was there held, following the rule adopted in Howard Insurance Co. v. Scribner, 5 Hill, 298, that where one policy of insurance in a company covers the building of the party insured and a subsequent policy in another company covers the building, machinery, tools, etc., it was not a case of a double insurance. In that case there was a $2,000 *384policy on the building and a $2,500 policy on the building, machinery, tools, etc. In a suit on the former policy, the plaintiff was allowed to recover the entire amount of the policy and the defendant was notpermitted to prorate with the $2,500policy. This case 'has been followed and approved in subsequent decisions of this court, the most recent of which containing a full discussion of the subject, is Clarke v. Western Assurance Co., 146 Pa. 561. The pro rata clause in that case was identical with the one in the case at bar. There, Chief Justice Paxson delivering the opinion, reviewed the former cases of this court on the subject and held that the case of Sloat v. The Insurance Co., was well decided and has since been followed in all our decisions. The opinion says: “ Sloat v. Insurance Co. has been the law of this state for over a quarter of a century, and we would not disturb it now, unless for grave reasons. It has been accepted and acted upon in the adjustment of losses. Moreover, it has been expressly recognized as law by later cases. ... We are now asked to overrule it, because Howard Insurance Co. v. Scribner, cited by Justice Read, has been overruled in New York by Ogden v. East River Insurance Co., 50 N. Y. 388. With the highest regard for the able and learned judges who decided that case, we are not disposed to follow them in this instance. We can only do so by overturning our own cases, and we have not been convinced that they are erroneous. Our own rule is a safe one, and easily understood.” It was accordingly held to be the settled law of the state that when two policies insure the same property, but one of them covers other property also, without specifying how much of the insurance applies to each property, a case of double insurance is not presented and the policies do not prorate.
The result reached by the trial judge in this case is sustained by the rule enunciated in all our decisions, and unless we overrule them, the judgment of the court below must be affirmed. This we have no intention of doing. For thirty-eight years the losses covered by insurance policies in this state have been adjusted in conformity with the doctrine of Sloat v. Insurance Company. The rule announced in that case is recognized and well understood as the law of the state by both the insurer and the policy holder, and to modify or *385change it now, with the vast interests depending upon its enforcement, would require stronger and more convincing reasons than have yet been presented. As said by Chief Justice Paxson, the rule is a safe one and easily understood. It works manifest justice by giving the policy holder the full value of his policy and in requiring from the insurer only the consideration which the amount of the premium exacts.
The contract of fire insurance is one of indemnity. The intention of Dr. Meigs was to indemnify himself against loss on his property to the full amount of both classes of policies. We must presume that the insurance company intended that he should have protection to that extent. He paid a premium that entitled him, in the event of a total loss, to the payment of the full sum named in the policies. Unless, therefore, there is something in the contract that would prevent, it should be construed so as to give effect to the intention of the parties. It is contended by the defendant company that the pro rata clause requires the two classes of policies in case of a partial loss to contribute ratably to the loss on the east wing and its contents. Clearly the application of that doctrine would not give full effect to both classes of policies and protection to the insured to the amount of the policies. It must be conceded that that rule has no application where there is a total loss of the whole property and, as we have seen, it has been so decided by the court. It, therefore, might be sufficient to say that the rule cannot have a dual application, that it must be applied alike in case of a total and a partial loss. In a case of partial loss, it is apparent that it would deny to the insured the full value of his policy. If a pro rata contribution is to be enforced here against class A policies on -the loss to the east wing and its contents, then the full amount of those policies will not hereafter be available in case of a loss on the main building and its contents. To the extent of the sum taken from class A policies and applied to the loss on the east wing audits contents, the protection of those policies is withdrawn from the main building. This interpretation of the contracts, evidenced by the two classes of policies, not only does manifest injustice to the plaintiff as regards his indemnity on the A policies, but also effects a result that deprives him of the full value of his B policies. These policies contract to pay him 160,000 in *386case of a total loss of the east wing of the building. If, however, the A policies, 1135,000, on the main building, prorate with the B policies, the latter will contribute about one third of their value to the loss on the east wing. The residue of the B policies which insure no other part of the plaintiff’s buildings, is retained by the companies and the plaintiff loses it. Such a construction of the policies is not a reasonable one, is against the obvious intention of the parties, and should not be applied.
It is contended by the defendants that unless both classes of policies contribute ratably to the loss on the east wing and its contents, the plaintiff will not be indemnified to the full extent of his loss on the contents of the wing; and that is urged in support of the defendants’ construction of the policy. But we do not regard the fact as sustaining the contention. If the B policies pay the entire loss on the east wing and its contents, the plaintiff gets the full value of his policy and that is all he has a right to demand. If that is not sufficient to meet his loss, the fault lies with him in not taking adequate insurance, and not with the interpretation which is here placed on his contracts.
We regard the question raised on this record as settled by the principles announced in the decisions of this court in which the reasons for the rule are fully given, and hence we need not prolong this opinion. In the view we take of the case, the admission of the parol testimony and the action of the court thereon become immaterial, and, hence, the assignments relating thereto need not be considered.
The judgment is affirmed.